Citation Nr: 1117480	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.

2.  Entitlement to non-service connected disability pension.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of service connection for an acquired psychiatric disorder, claimed as bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not have active military service during a period of war.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (2010).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3) (2010).

The sole question before the Board is whether the Veteran has established threshold eligibility for nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2010).  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  His Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from January 5, 1979 through January 4, 1983.  The war in the Republic of Vietnam ended May 7, 1975 while the Persian Gulf War commenced August 2, 1990.  

While the Veteran argues that he was involved in a conflict in Iran in 1980 which resulted in casualties, that conflict was not and has not been designated as a period of war under 38 C.F.R. § 3.2.  Thus, as a matter of law, the Veteran did not serve during a period of war.

Accordingly, the appeal for nonservice-connected pension benefits must be denied since he does not meet the threshold statutory requirement for eligibility for pension benefits.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In cases such as this, however, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).


ORDER

Entitlement to non-service connected disability pension is denied.



REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as bipolar disorder.  The entrance examination, dated December 1978, indicates that the Veteran had no psychiatric abnormalities; however, the Report of Medical History (RMH), also dated December 1978, shows that the Veteran indicated trouble sleeping and depression.  The reviewing physician noted anxiety induced insomnia and depression.  The RMH at separation also noted continued trouble sleeping and depression.  The reviewing physician did not comment.  Subsequent to service, the Veteran was diagnosed with bipolar disorder.  A May 2005 VA examination conducted to determine the affect of bipolar disorder on employment indicates that the Veteran had bipolar disorder, type I, depressed phase.  The Veteran reported that his father and siblings have all been treated for bipolar disorder and in a February 2007statement, the Veteran stated that he has suffered bipolar disorder and schizophrenia since birth.

While the Veteran does not have a current diagnosis of depression, bipolar disorder can encompass the disability.  Unfortunately, it is unclear whether the Veteran's depression noted at entrance to service is in fact related to the bipolar disorder diagnosed subsequent to service.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination would be helpful to determine whether the Veteran's depression, noted at entrance to service, is in any way related to the Veteran's current diagnosis of bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, claimed as bipolar disorder.  The claims file and a copy of this remand must be made available to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that the Veteran's acquired psychiatric disorder, claimed as bipolar disorder, was caused or aggravated by service.  If the examiner finds that the bipolar disorder clearly and unmistakably preexisted service, (i.e. misdiagnosis of depression) please indicate whether the condition was aggravated by service.

The examiner is advised that aggravation for legal purposes is a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

If any psychiatric disorder other than bipolar disorder is diagnosed, please state whether it is at least as likely as not (50 percent probability or greater) that it is related to the Veteran's service or depression noted at entrance to service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale must be given for any opinion rendered.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so state and the reasons why.

3.  Thereafter, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


